UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 12) RESEARCH IN MOTION LIMITED (Name of Issuer) Common Shares (Title of Class of Securities) 760975-10-2 (CUSIP Number) Check the appropriate box to designate the rule pursuant to which the Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.760975-10-2 13G Page 2 of 6 Pages Names of Reporting Persons Michael Lazaridis Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o SEC Use Only Citizenship or Place of Organization Canadian Number of Shares Beneficially Owned by Each Reporting Person With Sole Voting Power 26,798,706 as of December 31, 2011 Shared Voting Power 0 Sole Dispositive Power 26,798,706 as of December 31, 2011 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 26,798,706 as of December 31, 2011 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (9) 5.1% Type of Reporting Person (See Instructions) IN Item 1(a). Name of Issuer Research In Motion Limited Item 1(b). Address of Issuer's Principal Executive Offices 295 Phillip Street Waterloo, Ontario N2L 3W8 Item 2(a). Name of Person Filing Michael Lazaridis Of the 26,798,706 Common Shares beneficial­ly owned by Mr. Lazaridis as of December 31, 2011: (i) 26,001,678 Common Shares are registered in the name of 1258701 Ontario Limited, all the shares of which are owned by Mr. Lazaridis; (ii) 340,550 Common Shares are registered in the name of Mr. Lazaridis; (iii) 146,478 Common Shares are held by Mr. Lazaridis as trustee of the Michael Lazaridis Family Trust II; and (iv) 310,000Common Shares are issuable on the exercise of stock options granted to Mr. Lazaridis that are exercisable within 60 days of December 31, 2011. The 26,798,706 Common Shares beneficially owned by Mr. Lazaridis does not include 40,000Common Shares issuable on the exercise of stock options and 225,000 Common Shares deliverable on the vesting of Restricted Share Units granted to Mr. Lazaridis that are exercisable/vest more than 60 days after December 31, 2011. Item 2(b). Address of Principal Business Office or, if None, Residence 295 Phillip Street Waterloo, Ontario N2L 3W8 Item 2(c). Citizenship Canadian Item 2(d). Title of Class of Securities Common Shares Item 2(e). CUSIP Number 760975-10-2 Item 3. Filing Category Not applicable Item 4(a). Amount Beneficially Owned 26,798,706 as of December 31, 2011 Item 4(b). Percent of Class 5.1% Item 4(c). Number of shares as to which the Reporting Person has: (i) sole power to vote or direct the vote: 26,798,706 as of December 31, 2011 (ii) shared power to vote or direct the vote: 0 (iii) sole power to dispose or to direct the disposition: 26,798,706 as of December 31, 2011 (iv) shared power to dispose or to direct the disposition: 0 Item 5. Ownership of Five Percent or Less of a Class Not applicable Item 6. Ownership of More Than Five Percent on Behalf of Another Person Not applicable Item 7. Identification and Classification of the Subsidiary Which Acquired The Security Being Reported on By the Parent Hold­ing Company Not applicable Item 8. Identification and Classification of Members of the Group Not applicable Item 9. Notice of Dissolution of Group Not applicable Item 10. Certification Not applicable SIGNATURE After reasonable inquiry and to the best of the signatory's knowledge and belief, the signatory certifies that the informa­tion set forth in this statement is true, complete and correct. Dated: February 14, 2012 /s/ Michael Lazaridis Michael Lazaridis
